Citation Nr: 0115527	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  98-04 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
allergic/vasomotor rhinitis with nasal polyp.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1994 to March 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.  

In a November 1999 decision, the Board remanded this case for 
additional development.  The case has been returned to the 
Board and is ready for appellate review. 


FINDINGS OF FACT

1.  The appellant's allergic/vasomotor rhinitis with nasal 
polyp is evaluated as 30 percent disabling, the maximum 
rating provided by Diagnostic Code 6522, and is manifested by 
nasal stuffiness, difficulty breathing, chronic nasal 
congestion and discharge, recurrent sinus infections, 
headaches, and itchiness of the throat and ears.  

2.  There is no evidence of record that the appellant has had 
nasal or sinus surgery.


CONCLUSION OF LAW

An evaluation in excess of 30 percent for allergic/vasomotor 
rhinitis with nasal polyp is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 114 
Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C.A. 
§ 5103A]; 38 C.F.R. §§ 3.321(b)(1), 4.97, Diagnostic Codes 
6510 through 6514, 6522 (2000). 








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records show that he received 
intermittent treatment for complaints of nasal congestion and 
breathing problems.  According to the records, he was 
diagnosed with sinusitis on numerous occasions.  

In June 1997, the appellant underwent a VA examination.  At 
that time, he stated that during service, he was stationed at 
the Schofield Barracks in Hawaii.  The appellant indicated 
that during that period of time, he developed breathing 
problems through his nose.  He noted that a magnetic 
resonance imaging (MRI) was taken and interpreted as showing 
a small polyp.  According to the appellant, his physicians 
informed him that they were unable to remove the polyp and 
they recommended that he use Flonase Nasal Spray.  The 
appellant stated that at present, he had reduced smelling 
capacity and trouble breathing through his nose.  He reported 
that since September 1991, he had been working as a flight 
service clerk at American Airlines.  According to the 
appellant, he had not lost any time from employment.  
Following the physical examination, he was diagnosed with the 
following: (1) chronic sinusitis with nasal polyp proved by 
MRI from Schofield Barracks in Hawaii, and (2) polyp in nasal 
passages.   

In a July 1997 rating action, the RO granted the appellant's 
claim of entitlement to service connection for a nasal polyp 
and assigned a 10 percent disabling rating under Diagnostic 
Code 6599-6522, effective from March 28, 1997.  The RO also 
denied the appellant's claim of entitlement to service 
connection for sinusitis.   

In August 1999, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that he had trouble breathing and that he was 
receiving treatment from an ears, nose, throat (ENT) 
specialist.  (T.2).  The appellant stated that he had a nasal 
polyp, which was increasing in size, and discharge from his 
nose.  (T.3,4).  He indicated that he used Flonase, which was 
a steroid, to help reduce the size of the polyp.  (T.4).  The 
appellant noted that every morning, he woke up with a sore 
throat and an upset stomach due to the discharge.  (Id.).  He 
reported that he had crusting at the entrance to his nose and 
that his nose was always dry.  (Id.).  According to the 
appellant, he also had nasal infections and had taken 
antibiotics on numerous occasions for the infections.  
(T.5,6).  The appellant testified that he currently served in 
the National Guard.  (T.7).  He revealed that although he 
wanted to become a pilot in the military, he could not get 
that job because of his polyps.  (Id.).   

At the appellant's August 1999 Travel Board hearing, the 
appellant submitted a private Diagnostic Imaging Results 
Report, dated in July 1999.  The Report shows that in July 
1999, the appellant had a computed tomography (CT) scan of 
his maxillofacial bones.  The CT scan was interpreted as 
showing the following: (1) mild chronic right maxillary 
sinusitis and 9 millimeter (mm) polyp or mucus retention cyst 
also in the right maxillary sinus, (2) patent osteomeatal 
units bilaterally, (3) multiple small, faint calcifications 
in the nasal bridge and forehead subcutaneous soft tissues, 
etiology uncertain, and (4) age-indeterminate, undisplaced 
fracture of the right nasal bone.  

In August 2000, a fee basis VA ENT examination was conducted 
by a private physician, D. Dress, M.D.  At that time, the 
appellant stated that during service, he started having 
difficulty with his sinuses, sense of smell, breathing 
through his nose, and postnasal drainage.  The appellant 
indicated that he sought medical treatment and was diagnosed 
with a nasal polyp.  He noted that at present, he was 
receiving medical treatment from a Dr. Malladi.  According to 
the appellant, he recently underwent allergy testing and was 
informed that it was positive.  The appellant reported that 
his current symptoms consisted of nasal stuffiness, nasal 
drainage, recurrent sinus infections, headaches, a tickle in 
the throat, and itchiness of his ears.  The physical 
examination showed that his nasal mucosa was inflamed 
bilaterally, with mild to moderate swelling, more so on the 
left than on the right.  There was a slight deviation of the 
septum toward the left side.  In regard to the appellant's 
throat, there was 2+ mucousy drainage down the posterior 
pharynx.  The diagnosis was of allergic/vasomotor rhinitis, 
with polyp.  Dr. Dress stated that in his opinion, the 
current severity of the appellant's service-connected nasal 
polyp was mild to moderate.  Dr. Dress further indicated that 
the current manifestations of the nasal polyp included nasal 
stuffiness, difficulty breathing, chronic nasal congestion 
and discharge, recurrent sinus infections, headaches, and 
itchiness of the throat and ears.  

In February 2001, the RO received private medical treatment 
records from R.G. Malladi, M.D., from July 1999 to October 
2000.  The records show intermittent treatment for the 
appellant's nasal problems.  According to the records, in 
July 1999, the appellant was treated after complaining of 
congestion and having difficulty breathing through his nose.  
The physical examination of the appellant's nose showed right 
septal deviation and hypertrophic turbinates.  There was 
bilateral mucosa.  The diagnosis was of chronic sinusitis 
with septal deviation.  The records further reflect that in 
August 1999, the appellant had complete intradermal testing 
which showed significant sensitivity to pollen, dust, and 
some mold.  

In an April 2001 rating action, the RO recharacterized the 
appellant's service-connected nasal polyp as 
allergic/vasomotor rhinitis with nasal polyp and increased 
his rating from 10 percent to 30 percent disabling under 
Diagnostic Code 6522, effective from March 28, 1997.  The RO 
noted that the amended diagnosis of the service-connected 
nasal disability also constituted a grant of service 
connection for the appellant's previously denied claim for 
service connection for sinusitis.  


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].    

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) [to be codified at 38 U.S.C.A. § 5107].   

The Board remanded this case in November 1999.  At that time, 
the Board requested that the RO afford the appellant a 
special VA ENT examination to determine the current severity 
of his service-connected nasal polyp.  Thus, in August 2000, 
the appellant underwent a fee basis VA ENT examination which 
was conducted by Dr. Dress.  In addition, in February 2001, 
the RO received outpatient treatment records from Dr. 
Malladi, from July 1999 to October 2000.  Therefore, in light 
of the above, the Board concludes that the appellant has had 
a VA examination pertinent to his service-connected 
allergic/vasomotor rhinitis with nasal polyp, and there is no 
indication that there are additional documents that have not 
been obtained and would be pertinent to the present claim.  
The appellant has been accorded the opportunity to present 
evidence and argument in support of the claim, including at a 
Travel Board hearing.  

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO met its duty to 
assist the appellant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].  No further 
development is required in order to comply with VA's duty to 
assist.


III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2000).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2000).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).   

As noted above, in July 1997, the RO granted service 
connection for a nasal polyp and assigned a 10 percent rating 
under Diagnostic Code 6599-6522, effective from March 28, 
1997.  However, in an April 2001 rating action, the RO 
recharacterized the appellant's service-connected nasal polyp 
as allergic/vasomotor rhinitis with nasal polyp and increased 
his rating from 10 percent to 30 percent under Diagnostic 
Code 6522, effective from March 28, 1997.  As the appellant 
took issue with the initial rating assigned following the 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999).  Thus, the Board must 
evaluate the relevant evidence since March 1997.  



Effective October 7, 1996, allergic rhinitis is rated 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522 (2000).  
Pursuant to the revised regulation, a 10 percent disability 
warning is warranted for allergic or vasomotor rhinitis 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  Allergic or vasomotor rhinitis with polyps warrants a 
30 percent disability evaluation.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2000).

Effective October 7, 1996, the general rating criteria for 
sinusitis (Diagnostic Codes 6510 through 6514) are as 
follows: a 30 percent rating is warranted when there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non- incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting; and a 50 percent rating is 
warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 
6510-6514 (2000).

To summarize, the appellant contends that his current rating 
is not high enough for the amount of disability that he 
experiences because of his service-connected 
allergic/vasomotor rhinitis with nasal polyp.  According to 
the appellant, his current symptoms include nasal stuffiness, 
nasal drainage, recurrent sinus infections, headaches, a 
tickle in the throat, and itchiness of his ears.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   




In the instant case, the Board notes that the maximum 
schedular rating for allergic or vasomotor rhinitis with 
polyps under Diagnostic Code 6522 is 30 percent.  38 C.F.R. § 
4.97, Diagnostic Code 6522 (2000).  As previously stated, the 
appellant is currently receiving a 30 percent disabling 
rating for his service-connected allergic/vasomotor rhinitis 
with nasal polyp.  Therefore, the appellant is already 
receiving the maximum compensation available under Diagnostic 
Code 6522 for his service-connected nasal disability. 

The Board further notes that the appellant's service-
connected allergic/vasomotor rhinitis with nasal polyp may 
also be evaluated under Diagnostic Codes 6510 through 6514, 
the general rating criteria for sinusitis.  As noted 
previously, in an April 2001 rating action, the RO determined 
that the appellant's diagnosed sinusitis was a part of his 
service-connected allergic/vasomotor rhinitis with nasal 
polyp.  In this regard, the Board notes that the private 
medical treatment records from Dr. Malladi, from July 1999 to 
October 2000, show that in July 1999, the appellant was 
diagnosed with chronic sinusitis with septal deviation.  In 
addition, in the appellant's August 2000 fee basis VA ENT 
examination, Dr. Dress indicated that the current 
manifestations of the appellant's allergic/vasomotor rhinitis 
with polyp included nasal stuffiness, difficulty breathing, 
chronic nasal congestion and discharge, recurrent sinus 
infections, headaches, and itchiness of the throat and ears.  
However, the Board observes that an evaluation in excess of 
30 percent for appellant's service-connected nasal disability 
is not warranted under Diagnostic Codes 6510 through 6514 
because the evidence of record does not show chronic 
osteomyelitis following radical surgery.  Nor does the record 
show near constant sinusitis characterized by headaches, pain 
and tenderness of the affected sinus, and purulent discharge 
or crusting after repeated surgeries.  Therefore, since 
surgical intervention is a required element for a 50 percent 
rating according to the pertinent criteria, and the evidence 
of record does not show that the appellant has had any 
surgical intervention, it is the Board's determination that 
an evaluation in excess of 30 percent for the appellant's 
allergic/vasomotor rhinitis with nasal polyp is not 
warranted.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) and finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for allergic/vasomotor 
rhinitis with nasal polyp. 

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected allergic/vasomotor rhinitis with nasal 
polyp, some interference with employment is foreseeable.  In 
this regard, the Board recognizes that in the appellant's 
August 1999 Travel Board hearing, he testified that he 
although he wanted to become a pilot in the military, he 
could not get that job because of his polyps.  (T.7).  
However, the record does not reflect frequent periods of 
hospitalization because of the service- connected disability 
in question or interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  The Board observes that in the appellant's June 
1997 VA examination, he stated that he had been working as a 
flight service clerk at American Airlines since September 
1991 and that he had not lost any time from his employment.  
Thus, the evidence of record does not reflect any factor 
which takes the appellant outside of the norm, or which 
presents an exceptional case where his currently assigned 30 
percent rating is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An evaluation in excess of 30 percent for allergic/vasomotor 
rhinitis with nasal polyp is denied. 



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

